March 26, 1917. The opinion of the Court was delivered by
The facts are fully stated in the opinion of the Circuit Court. It appears that, by consent of all parties interested, *Page 42 
the old church building, which is the subject of this action, was substituted for the schoolhouse that was built on the church grounds under an agreement with the church authorities that it should be used as a schoolhouse as long as any of the subscribers to the building fund desired a school kept there. Therefore, the rights of the parties must be determined as if the building in question were the schoolhouse built under that agreement.
The dedication of the building to public use was limited to the special purpose mentioned at that particular place. It follows that so long as it was used for that purpose at that place, none of the subscribers had any right to complain, because the use was strictly within the limits of the dedication. That being so, no length of such use would raise a presumption of a more general dedication, or constitute a waiver of the right of the subscribers to restrict the use within the limits of the dedication. Therefore the Court below erred in presuming from the use for more than 20 years within the limits of the dedication a general dedication to the use of the public schools of that district, and also in holding that plaintiffs had waived their rights in the property by allowing it to be used for a public school at that place.
The rule is thus stated in 13 Cyc. 498:
"If a dedication be made for a specific or defined purpose, neither the legislature, the municipality nor the general public has any power to use the property for any other purpose than the one designated. This can only be done under the right of eminent domain. Nothing can be clearer than that if a grant is made for a specific, limited and defined purpose, the subject of the grant cannot be used for another."
On the same page the author says that, under this rule, dedicated property cannot be sold, even though the proceeds be applied to other public purposes. It follows that the church authorities had no right to turn the building over to the trustees of the school district to be sold by them, *Page 43 
and the latter had no right to sell it, in order that the proceeds might be used in the erection of another school building at another place, without the consent of all parties interested.
It is contended that plaintiffs are estopped, because one of them (McCormac) was a member of the church, and was present at the church meeting at which the resolution turning the building over to the trustees was passed, and made no objection to it. There is not a particle of evidence that the trustees or any one else relied upon his silence to their detriment, or was misled by it. On the contrary, it appears that they knew before the meeting that he objected and refused to consent to the proposed action, and he told the trustees after the meeting, and before they did anything, that he objected to the removal of the building, and forbade them doing so. There is no element of estoppel in the case. Besides, even if McCormac were estopped, that would not affect the right of the other plaintiff to the relief sought.
The Court below erred in refusing the injunction prayed for on the ground that plaintiffs have an adequate remedy at law. This conclusion was based on the ground that, as the trustees and the school district are solvent, the remedy by action for damages is adequate. A little reflection will suffice to show that the remedy suggested is inadequate. If the building be removed, plaintiffs cannot maintain a school at that place, as they have the right to do. It would be difficult, if not impossible, to prove or estimate the damages resulting from the deprivation of that right. There is no pecuniary standard by which such damages can be measured. Besides, the injury is not altogether to the plaintiffs. It affects them and others in like plight, and their children and the children of their neighborhood, not only at present, but also in the future. From its very nature, therefore, the injury is not susceptible of being compensated in damages. But, moreover, the rule is *Page 44 
that wrongful acts resulting in the destruction of a plaintiff's property or the interference with his use of it may be prevented by injunction. 22 Cyc. 764.
The suggestion that, because plaintiffs have lands adjoining the church lot which they can use to build a schoolhouse on, they should be denied their right to prevent the demolition and removal of the building in question is untenable upon its face.
The judgment of the Circuit Court is reversed.
MESSRS. JUSTICES WATTS and GAGE concur in the opinion of the Court.